PETITIONS FOR REHEARING
On June 22, 1989, Appellant, Indianapolis Convention & Visitors Association, Inc. (ICVA) filed suit against Appellee, Indianapolis Newspapers, Inc. (INI) for a declaratory judgment that ICVA is not a public agency subject to the Indiana Access to Public Records Act, or alternatively, that the records sought by INI were trade secrets as defined by the Uniform Trade Secrets Act. INI subsequently filed a Counterclaim for an injunction to prevent alleged violations of the Indiana Access to Public Records Act by ICVA. The trial *362court bifurcated the issue of whether ICVA was a public agency subject to the Indiana Access to Public Records Act from the issue of whether the documents sought by INI were trade secrets. On October 8, 1989, the trial court found ICVA subject to the Act and ordered ICVA to produce, subject to a protective order, its expense records and vouchers for ICVA officials for 1978-1989.
On October 4, 1989, ICVA appealed the trial court's ruling.1 In an opinion dated September 11, 1990, this court addressed the applicability of the Indiana Access to Public Records Act to ICVA and found that because ICVA is an entity subject to audit by the State Board of Accounts under Ind. Code 5-14-8-2(8)(B), ICVA meets the definition of "public agency" under the Indiana Access to Public Records Act. This court further found that ICV A became subject to audit on June 23, 1989; thus, on that date, ICVA became subject to the Indiana Access to Public Records Act.
Both ICVA and INI have petitioned this court for rehearing of our decision. We deny the parties' petitions; however, we feel that elaboration of our decision would be beneficial to both parties.
ICVA is a private, not-for-profit organization which has been in existence since 1928; as such, ICVA was not required to disclose information to parties not of its choosing. However, when the legislature enacted the Indiana Access to Public Records Act, it prescribed that an entity subject to audit by the State Board of Accounts was within the purview of the Act. IC 5-14-3-2(8)(B). INI correctly argued that the determination by the State Board of Accounts to audit ICVA was the point at which ICVA became subject to the request for information from INL
Fairness to an organization not previously subject to public requests for documentation dictates that it not be required to produce that documentation until it falls within the purview of the Indiana Access to Public Records Act.
Petitions for Rehearing denied.

. ICVA appealed the trial court's final judgment in favor of INI on the trade secrets issue in Cause No. 30A04-8911-CV-541.